Title: Resolution Opposing Ratification of the Definitive Treaty by Less than Nine States, [27 December 1783]
From: Jefferson, Thomas
To: 


        
          [27 December 1783]
        
        Resolved that however earnestly and anxiously Congress wish to proceed to the ratification of the Definitive treaty, yet <Resolved that Congress> consisting at present of seven states only they ought not to undertake <the> that ratification <of the Definitive treaty> without proper explanations.<1. Because the 9th. article of Confederation takes from them the power, by declaring that Congress shall not ‘enter into any treaty unless nine states assent to the same.’>
        1. Because by the usage of modern nations it is now established that the ratification of a treaty by the sovereign power is the essential act which gives it validity; the signature of the ministers, notwithstanding their plenipotentiary commission, being understood as placing it, according to the phrase of the writers on this subject, sub spe rati, only, and as leaving to each sovereign an acknoleged right of rejection.<2. Because it would be a precedent replete with danger to these states as under that on future occasions seven states in opposition to six may ratify treaties entered into by ministers in direct opposition to their instructions though such instructions should have had the concurrence of nine states.>
        2. Because ratification being an act of so much energy and substance, the authority to perform it is reserved to nine states by those words in the ninth article of Confederation which declare that Congress ‘shall not enter into any treaty, unless nine states assent to the same.’
        3. Because by the terms ‘enter into a treaty’ the Confederation must have intended that the assent of nine states should be necessary to <the> it’s completion as well as to <the> it’s commencement <of a treaty>; <it’s> the object having been to guard the rights of the Union in all those important cases wherein it has required the assent of nine states <is required:> whereas by admitting the contrary construction, seven states containing less than one third of the citizens of the Union in opposition to six containing more than two thirds may fasten on them a treaty, commenced indeed under <the instr> commission and instructions from nine states, but concluded <by the ministers> in express contradiction to such instructions and in direct sacrifice of the<ir> interests of so great a majority.
        
        4. Because if 7. states be incompetent generally to the ratification of a treaty they are not made competent in this particular instance by the circumstances of the ratification of the provisional articles by nine states <and ins>, the instructions to our ministers to form a definitive one by them and their actual agreement in substance: for either these circumstances are in themselves a ratification, or are not: if they are, nothing further is requisite than to give attested copies of them in exchange for the British ratification; if they are not, then <seven states have no authority to assume any circumstances where they are themselves> we remain where we are, without a ratification by 9. states and incompetent to ratify ourselves.
        5. Because the seven states now present in Congress saw this question in the same point of view only 4 days ago when by their unanimous resolution they declared that the assent of nine states was requisite to ratify this treaty and urged this as a reason to hasten forward the absent states.
        6. Because such a ratification would be rejected by the other contracting party as null and unauthorized, or, if attested to them by the seal of the states without apprising them that it has been expedited by order of seven states only, it will be a breach of faith in us, a prostitution of our seal, and a future ground, when that circumstance shall become known, of denying the validity of a ratification into which they shall have been so surprised.
        7. Because there being still 67. days before the exchange of ratifications is requisite, <we may yet hope the presence of 9. states in time> and two states only wanting to render us competent, we have the strongest presumptions that the measures taken by Congress will bring them forward in time for ratification and for it’s passage across the Atlantic.
        And 8 because should we be disappointed in this hope, the ratification will yet be placed on more honourable and defensible ground if made by 9. states as soon as so many shall be present, and then sent for exchange, urging in it’s support the small importance of an exchange of ratifications, a few days sooner or later, the actual impossibility of an earlier compliance, and that failures produced by circumstances not under the controul of the parties, <and> either in points so immaterial <can never affect the validity of a treaty>, as to call for no compensation, or in those which are material and admit of compensation, can never affect the validity of the treaty itself.
      